Citation Nr: 0208195	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 12, 1996, 
for entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1968 to July 
1970 and November 1990 to April 1991.  This matter came 
before the Board of Veterans' Appeals (Board) originally on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran relocated and the veteran file was transferred to 
the RO in St. Petersburg, Florida.

The Board issued a decision in November 2000.  As discussed 
below, this case is again before the Board following an 
February 2002 Order from the U.S. Court of Appeals for 
Veterans Claims (Court).  


FINDINGS OF FACT

1.  The RO received the veteran's original claim for 
entitlement to service connection for PTSD in May 1991.  

2.  A June 1992 rating action denied service connection for 
PTSD and the veteran was notified by letter dated June 15, 
1992.  

3.  On June 19, 1992, the veteran submitted a statement, 
along with additional medical records, asking that his claim 
be reconsidered by the RO.

4.  The veteran did not file a NOD within one year of the 
June 15, 1992, notice of denial of service connection for 
PTSD.

5.  The RO again denied service connection for PTSD in a 
December 1994 rating decision, and so notified the veteran by 
letter dated January 3, 1995.

6.  The veteran filed an NOD, referencing the January 3, 1995 
letter, on January 19, 1995.

7.  The RO issued a SOC concerning the denial of service 
connection for PTSD on April 24, 1995.

8.  The veteran underwent a VA examination for PTSD on May 
24, 1995, and was sent a copy of the examination report, at 
his request, by the RO on August 25, 1995.

9.  The RO did not issue a supplemental SOC concerning the 
May 24, 1995 VA examination report.

10.  The RO granted service connection for PTSD by a rating 
decision in January 1999.

11.  A VA hospitalization report showing treatment between 
June 21 1991, and July 5, 1991, reflected a diagnosis of rule 
out PTSD.


CONCLUSION OF LAW

The criteria for an effective date of June 19, 1992, but no 
earlier, for entitlement to service connection for PTSD have 
been met.  38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran contends that he is entitled to an effective date 
prior to February 12, 1996, for service connection for PTSD.  
In November 2000, the Board decided that the veteran was not 
entitled to an earlier effective date.  In February 2002, 
that decision was vacated and remanded by the Court.  In the 
joint motion granted by the Court, the parties noted that 
following an April 1995 SOC, the veteran underwent a May 1995 
VA examination; however, the RO failed to issue a SSOC.  The 
parties agreed that the Board should address whether under 
VAOPGCPREC 9-97, 38 U.S.C.A. §  7105 and 38 C.F.R. § 3.156, 
the appeal period expired. 

In addressing the claim at hand, the Board notes that the law 
with respect to the duty to assist has been significantly 
changed since the SOC was issued to the veteran.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which modify the adjudication of all 
pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

To implement the VCAA, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations were in pertinent part intended only to implement 
the VCAA and not to provide rights in addition to the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, applying 
these regulations in the first instance at the Board does not 
prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the SOC, 
provided to both the veteran and his representative, notified 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  

Additionally, the duties to assist provided under the new 
statute at § 5103(a) and implementing regulations, see 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), have been 
fulfilled and all evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  He has not identified any outstanding 
evidence as material to the claim.  The veteran has not 
pointed to additional development that would be relevant to 
the dispositive issue in this case.  He has also been given 
opportunities to present testimony.  The Board does not find 
that further assistance is needed.

Procedural History

The RO received the veteran's claim for entitlement to 
service connection for PTSD in May 1991.  A June 1992 rating 
action denied service connection for PTSD.  The veteran was 
notified by letter dated June 15, 1992.  

On June 19, 1992, along with additional medical records, the 
RO received a statement from the veteran requesting 
reconsideration of the June 1992 decision.  

The veteran and his spouse continued to submit statements and 
evidence, including an October 1991 application for benefits 
and a June 1992 statement signed by the veteran's spouse.  
During this time, the RO attempted to secure service records.  

A December 1994 rating action continued the denial of service 
connection for PTSD.  Notification was sent on January 3, 
1995.  The veteran submitted a NOD later that month.  The RO 
issued a SOC in April 1995.  

In August 1995, the veteran requested a copy of a May 1995 VA 
medical examination.  The RO sent this to the veteran later 
that month.

At the request of the veteran his claims file was transferred 
to different ROs in December 1995 and in January 1996.  

The record contains a memorandum, dated February 15, 1996, 
from the veteran's representative, with several attachments, 
including a letter dated February 1, 1996, from the veteran's 
spouse and a VA Form 9, also dated February 1, 1996.  The 
memorandum is marked with two date stamps: one indicates 
receipt by "VARO 317" on February 15, 1996, and the other 
indicates receipt by the administrative division of the San 
Juan RO on March 27, 1996.  The attached letter from the 
veteran's spouse was addressed to the veteran's 
representative and is marked with a date stamp indicating 
receipt by the "DAV Nat'l Office St. Petersburg, FL" on 
February 12, 1996.  The RO considered this a new claim.

The RO continued to develop the veteran's claim.  A January 
1999 rating decision granted service connection for PTSD, 
rated 100 percent disabling, effective from November 1998 
(date entitlement arose).  An April 1999 rating action 
determined that the effective date of the grant of service 
connection for PTSD was February 12, 1996, the date of the 
receipt of the reopened claim.  

Analysis

The veteran argues that the effective date should be May 
1991, the date of the original claim, since the RO committed 
procedural error in failing to issue a SSOC after pertinent 
evidence had been received during the appeal period.

An appeal to the Board of Veterans' Appeals is initiated by 
filing a NOD and is perfected by filing a substantive appeal 
after a SOC has been furnished.  38 U.S.C. A. § 7105(a); 38 
C.F.R. § 20.200.  A claimant may submit additional evidence 
after initiating an appeal.  38 C.F.R. § 20.800; see also 
38 C.F.R. § 19.37(a).  If the development or review action 
does not resolve the disagreement, the AOJ "shall prepare a 
statement of the case."  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§ 19.26.  A SOC is to include a summary of the evidence in 
the case pertinent to the issue or issues with which 
disagreement has been expressed, as well as a citation to 
pertinent laws and regulations, a discussion of how they 
affect the decision, the decision on each issue, and a 
summary of the reasons for each decision.  38 U.S.C. 
§ 7105(d)(1); 38 C.F.R. § 19.29.  

Thus, section 7105(d)(1) requires that the AOJ apprise a 
claimant who has initiated an unresolved appeal of the 
pertinent evidence and the significance of that evidence to 
the determination being appealed.  The vehicle for that 
apprisal is a SOC.

VA's General Counsel, in VAOPGCPREC 9-97 (February 11, 1997), 
held that where VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. § 
7105(d)(3) requires VA to issue a SSOC.  In this case, a 
notification of denial was issued on January 3, 1995 and the 
SOC was issued on April 24, 1995.  Therefore, the veteran had 
until June 1995 (60 days from the issuance of the SOC) or 
January 3, 1996, (a year form the issuance of the notice of 
denial) to file a timely and adequate substantive appeal with 
respect to this claim.  As noted, the veteran failed to file 
his appeal within this time frame.  

Significantly, however, the record shows that the veteran 
underwent VA examination in May 1995.  In August 1995, the 
veteran requested a copy of this report, which the RO sent 
later that month to the veteran.  A copy of this examination 
report is not introduced into the veteran's claims folder 
until March 1996, when the veteran submitted a copy of this 
report.  As noted by the veteran's representative, the RO did 
not furnish a SSOC reviewing the May 1995 VA examination 
report.  While the claims file does not show receipt of the 
examination report until March 1996, VA had constructive 
knowledge of the May 1995 examination report when it was 
performed.  Moreover, the RO should have known about the 
report when it sent a copy to the veteran in August 1995.  
Both of these dates are within the period during which a SSOC 
should have been generated by the receipt of evidence as held 
by VAOPGCPREC 9-97 (February 11, 1997).  

Even though the RO would not then have known about the VA 
General Counsel opinion issued in February 1997, application 
of this opinion requires that the RO should have issued an 
SSOC upon receipt of the evidence.  Whether the examination 
report is deemed to have been "received" by VA on the date 
of the examination, or during August 1995 (when the RO sent a 
copy to the veteran), the RO's failure to issue a SSOC has 
the effect of tolling the time limit for filing a substantive 
appeal.  See 66 Fed. Reg. 50,318- 50,319 (Oct. 3, 2001) (to 
be codified as amended at 38 C.F.R. § 20.302(b)(2)).  

Therefore, the appeal from the December 1994 rating decision, 
which denied service connection for PTSD, remained open.  The 
later grant of service connection by the rating decision in 
January 1999 consequently relates back to the claim that 
precipitated that rating decision.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

To apply the generally applicable provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date entitlement arose.  As noted 
above, the RO received the veteran's claim for service 
connection for PTSD in May 1991 and denied it in June 1992.  
The veteran was notified of the denial by a letter dated June 
15, 1992.  He had a year from this date of notice to file an 
NOD.

An NOD is "[a] written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the [RO] 
and a desire to contest the result."  38 C.F.R. § 20.201.  
To be valid, an NOD must have been filed with the RO by the 
claimant or representative within "one year from the date of 
mailing of notice of the result of initial review and 
determination" made by the RO.  Hamilton v. Derwinski, 
4 Vet. App. 528 (1993); 38 U.S.C.A. § 7105(b)(1) (West 1991).

The veteran submitted this statement, dated and received on 
June 19, 1992:

Refer to letter dated 6-15-92.

Please reconsider your decision.  
Enclosed please find ? medical evidence 
in support of my claim.

Thank you.

This statement does not fulfill the requirement of an NOD, in 
that it fails to indicate a desire for review by the Board.  
The Board notes that the Court, in Gallegos v. Gober 14 Vet. 
App. 50 (2000), held that 38 C.F.R. § 20.201 (1998), which 
set the minimal requirements for a NOD, was invalid because 
the regulation required that an NOD express a desire for 
review by the Board.  However, the United States Court of 
Appeals for the Federal Court reversed the Court and 
concluded that the Court erred in invalidating this 
regulation.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  Consequently, the Board finds that the June 1992 
statement by the veteran does not constitute a valid NOD. 

Moreover, the record contains a two-page typewritten 
statement dated June 29, 1992, and received by the RO on or 
about that date.  This statement is signed by the veteran's 
wife and is headed "Ref.: Notice of Disagreement."  It is 
not, however, a valid NOD.  The veteran's spouse is not the 
claimant or his representative; therefore she is unable to 
submit a NOD.  See 38 C.F.R. § 20.301(a).  Moreover, the 
claimant was not rated incompetent by VA, nor is it alleged 
or shown that he was under a physical, mental, or legal 
disability that prevented him from filing an appeal on his 
own behalf.  Consequently, the provisions of 38 C.F.R. 
§ 20.301(b), which provide for filing an NOD by a fiduciary 
or "next friend", do not apply in this situation.  There 
are no other statements in the claims file that were filed 
within a year of the June 1992 RO's notice of denial that can 
be considered as a possible NOD.  Therefore, the June 1992 
rating decision is final.  

Although the Board does not find that this June 1992 
statement by the veteran is a valid NOD, it did serve the 
purpose of reopening his claim.  Therefore, June 19, 1992, is 
the date of the new claim, which ultimately led to the 
December 1994 rating decision.

As referred to above, in April 1999, the RO found that the 
effective date of the grant of service connection for PTSD 
was February 12, 1996, the date of the receipt of the 
reopened claim.  Since the Board has now found that the date 
of the claim is June 19, 1992, the date entitlement arose 
must now be determined.  The claims file discloses that the 
earliest reported diagnosis of PTSD occurred during VA 
hospitalization from June 21, 1991, to July 5, 1991.  The 
discharge summary included a diagnoses of major depression 
with psychotic features, rule out PTSD.  As this is the 
earliest evidence showing a diagnosis of PTSD, this is the 
date that entitlement arose. 

As noted, 38 C.F.R. § 3.400 provides that the effective date 
of a reopened claim for service connection shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later. Thus, as the veteran filed his claim on June 19, 
1992, and the first evidence of the onset of PTSD is 
June 21, 1991, the proper effective date is June 19, 1992, 
which is the date of the new claim.  The Board has considered 
whether an earlier date could be allowed based on other 
pertinent provisions in 38 C.F.R. § 3.400, but none of these 
provides for an earlier date.


ORDER

An effective date of June 19, 1992 for service connection for 
PTSD is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

